IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DONALD K. MCLAUGHLIN,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0611

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 8, 2016.

An appeal from an order of the Circuit Court for Levy County.
Mark W. Moseley, Judge.

Donald K. McLaughlin, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.